                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


MICHAEL LEE ANDERSON,                                                                 PLAINTIFF
ADC # 130293

V.                                 NO. 4:20-CV-1195-JM-JTR

WENDY KELLEY, et al.                                                              DEFENDANTS


                                             ORDER

       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray and the objections. After carefully considering these documents

and making a de novo review of the record in this case, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted as this Court’s findings in all respects.

Plaintiff’s case is dismissed, without prejudice, for failing to state a claim upon which relief may

be granted. The dismissal is counted as a “strike” pursuant to 28 U.S.C. § 1915(g).

       IT IS SO ORDERED this 30th day of June, 2021.




                                                    _____________________________________
                                                    UNITED STATES DISTRICT JUDGE
